Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-09-2021 under new application; which have been placed of record in the file. Claims 1-14 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-09-2021 and 02-25-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiandong HUANG et al. (US 20160335965 A1) in view of Carlo Dal Mutto et al. (US 20150381963  A1); Jongin Lee et al. (US 20210149618 A1) and Xia Ren (US 20150346987 A1).

Regarding Claim 1,  Jiandong HUANG et al. (US 20160335965 A1) suggest a mobile device (please see figure 2,  paragraph 14)  comprising a sensor (please see paragraph 51); a communicator (paragraph 15); and a processor (paragraph 18) 
configured to control the sensor to capture a light output by a display apparatus (paragraph 19 suggests the operation of the determining degradation of the display image is control by processor, further paragraph 51 suggests sensor camera utilized in measuring the distortion, further paragraphs 7, 70 and 78 suggests light related distortion and degradation)  and control the communicator (paragraphs 19-25 suggests processor control display operation, per paragraph 15 processor controls the communicator communicating on the network) and display panel receives image correction data (please see abstract, pages 1, 5-9, paragraphs 7, 44-48, 60-65, 70 90, suggests the compensation per age of the pixel consists of brightness, gray scale (contrast), intensity with higher resolution (sharpness) and color parameter or color accuracy).
Prior art of Jiandong HUANG et al. (US 20160335965 A1) fails to recite a processor configured to control the sensor to capture a light output by a display apparatus.
However, prior art of The prior art of Carlo Dal Mutto et al. (US 20150381963  A1) discloses processor (or controller) control the image sensor or camera to capture a light output by a display apparatus (paragraph 43 suggest mobile device paragraph 72 suggests processor controls image sensor capturing light information of display).
Jiandong HUANG et al. (US 20160335965 A1) teaches A display apparatus comprising: a display panel; a communicator configured to communicate with a service apparatus; and a controller configured to: control the communicator to transmit operation information comprising a total operating time of the display apparatus and an operating temperature of the display apparatus, to the service apparatus, receive an image parameter from the service apparatus through the communicator,
Carlo Dal Mutto et al. (US 20150381963  A1) teaches a processor configured to control the sensor to capture a light output by a display apparatus.
	Jiandong HUANG et al. (US 20160335965 A1)  does not teach a processor configured to control the sensor to capture a light output by a display apparatus.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jiandong HUANG et al. (US 20160335965 A1) performs the same function as it does separately of processor control sensor acquiring light and using light information correcting degraded images 
Carlo Dal Mutto et al. (US 20150381963  A1) performs the same function as it does separately of acquiring visible and invisible light of the images. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jiandong HUANG et al. (US 20160335965 A1) to include a processor configured to control the sensor to capture a light output by a display apparatus, as disclosed by Carlo Dal Mutto et al. (US 20150381963  A1) thereby to be able to be able acquire visible as well as invisible light form the displayed images and per light information provide corrected  images to be displayed of the Jiandong HUANG et al. (US 20160335965 A1). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of capturing image light of Carlo Dal Mutto et al. (US 20150381963  A1) in teaching of Jiandong HUANG et al. (US 20160335965 A1) to be able to achieve capturing all the  light visible and invisible in the process of correction of degraded image displayed.
Further, Prior art of Jiandong HUANG et al. (US 20160335965 A1) fails to recite control the communicator to transmit a communication signal for requesting an image signal.
The prior art of Jongin Lee et al. (US 20210149618 A1) suggests processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed (please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed).
Jiandong HUANG et al. (US 20160335965 A1) teaches A display apparatus comprising: a display panel; a communicator configured to communicate with a service apparatus; and a controller configured to: control the communicator to transmit operation information comprising a total operating time of the display apparatus and an operating temperature of the display apparatus, to the service apparatus, receive an image parameter from the service apparatus through the communicator,
Jongin Lee et al. (US 20210149618 A1) teaches processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed
	Jiandong HUANG et al. (US 20160335965 A1)  does not disclose processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jiandong HUANG et al. (US 20160335965 A1) performs the same function as it does separately of performing task of displaying corrected images.
Jongin Lee et al. (US 20210149618 A1) performs the same function as it does separately of performing plurality of task to  display plurality of images. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jiandong HUANG et al. (US 20160335965 A1) to include processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed, as disclosed by Jongin Lee et al. (US 20210149618 A1) thereby to be able to perform plurality of task to display plurality of corrected  images of the Jiandong HUANG et al. (US 20160335965 A1). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed  of Jongin Lee et al. (US 20210149618 A1) in teaching of Jiandong HUANG et al. (US 20160335965 A1) to be able to perform one of the multi  task of receive corrected image data.
Further regarding Claim 1, the  prior art of Jiandong HUANG et al. (US 20160335965 A1) fails to disclose based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a corrected image brightness level, a contrast, a sharpness level, and a color density of the display panel.
However, the prior art of Xia Ren (US 20150346987 A1)  suggests  communicator.  to transmit a communication signal for requesting an image correction at the display apparatus, based on the captured light (paragraph 172, 173  suggests communicator.  to transmit a communication signal for requesting an image correction (the display parameters) at the display apparatus the captured light, parameters includes luminance, paragraphs 86-89 suggests the parameters are light related to enhance (or correct) the image quality).
Jiandong HUANG et al. (US 20160335965 A1) teaches A display apparatus comprising: a display panel; a communicator configured to communicate with a service apparatus; and a controller configured to: control the communicator to transmit operation information comprising a total operating time of the display apparatus and an operating temperature of the display apparatus, to the service apparatus, receive an image parameter from the service apparatus through the communicator,
Xia Ren (US 20150346987 A1) teaches based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a brightness level, a contrast, a sharpness level, and a color density of the display panel.
	Jiandong HUANG et al. (US 20160335965 A1)  does not disclose based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a brightness level, a contrast, a sharpness level, and a color density of the display panel.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jiandong HUANG et al. (US 20160335965 A1) performs the same function as it does separately of managing process operating aged display apparatus. 	
Xia Ren (US 20150346987 A1) performs the same function as it does separately of driving of display apparatus the information such as demographic and compensating any degradation.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jiandong HUANG et al. (US 20160335965 A1) to include based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a brightness level, a contrast, a sharpness level, and a color density of the display panel, as disclosed by Xia Ren (US 20150346987 A1) thereby have a high resolution images with received parameters to resolve power consumption issue or to achieve better tradeoff between parameters and power consumption as Xia Ren (US 20150346987 A1) discusses at pages 1, 3, 7, 8,  paragraphs 13, 52 81, 91.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Jongin Lee et al. (US 20210149618 A1) suggest a touch screen; wherein the processor is further configured to control the communicator to transmit another communication signal such that the display apparatus outputs the light, based on receiving a user input signal from the touch screen (please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed paragraphs 414, 415 suggesting the display apparatus outputs the light, based on receiving a user input signal from the touch screen).

Regarding Claim 3, Jongin Lee et al. (US 20210149618 A1) suggests the processor is further configured to control the communicator to transmit another communication signal such that the display apparatus displays a predetermined image (please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, predetermined plurality of images)

Regarding Claim 4, Xia Ren (US 20150346987 A1) suggest the predetermined image includes at least one from among first images with different colors; second images with different brightness levels; and third images with different color densities (please see abstract, pages 1, 5-9, paragraphs 7, 44-48, 60-65, 70 90, suggests the compensation per age of the pixel consists of brightness, gray scale (contrast), intensity with higher resolution (sharpness) and color parameter or color accuracy).

Regarding Claim 5, Jongin Lee et al. (US 20210149618 A1) suggests the processor is further configured to control the communicator to transmit the communication signal to a server such that the server transmits data for the image correction at the display apparatus to the display apparatus (please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, predetermined plurality of images, paragraph 218 suggesting communicator communicating to server).

Regarding Claim 6, Xia Ren (US 20150346987 A1) suggest an image parameter of the display apparatus is updated based on the data for the image correction (page 5, paragraphs 41-43 suggests receiving the image frame data with image parameters , please notice prior art is determining the age of the display and degradation base of the age or operating time and temperature and compensating the image data with and display receives the compensated data with parameters like brightness, contrast (gray scale data), intensity parameters (please see abstract, page 8 paragraphs 70, 78 for further detail please see abstract, pages 3, 5, 8 paragraphs 25, 41-43, 70, 78,  suggests processing of images),

Regarding Claim 7, Jiandong HUANG et al. (US 20160335965 A1) suggest the image parameter comprises at least one from among a brightness level, a contrast, a sharpness level, and a color density of the display apparatus (please see abstract, pages 1, 5-9, paragraphs 7, 44-48, 60-65, 70 90, suggests the compensation per age of the pixel consists of brightness, gray scale (contrast), intensity with higher resolution (sharpness) and color parameter or color accuracy).

Regarding Claim 8, Jongin Lee et al. (US 20210149618 A1) suggest the processor is further configured to control the communicator to transmit the communication signal including information regarding the captured light ((please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed paragraphs 414, 415 suggesting the display apparatus outputs the light, based on receiving a user input signal from the touch screen).

Regarding Claim 9, Carlo Dal Mutto et al. (US 20150381963  A1) discloses processor (or controller) control the image sensor or camera to capture a light output by a display apparatus (paragraph 43 suggest mobile device paragraph 72 suggests processor controls image sensor capturing light information of display) and the information regarding the captured light comprises at least one from among a color, a brightness level, and a color density of the captured light (paragraph 42).

Regarding Claim 10,  Jiandong HUANG et al. (US 20160335965 A1) suggest a mobile device (please see figure 2,  paragraph 14)  comprising a sensor (please see paragraph 51); a communicator (paragraph 15); and a processor (paragraph 18) 
configured to control the sensor to capture a light output by a display apparatus (paragraph 19 suggests the operation of the determining degradation of the display image is control by processor, further paragraph 51 suggests sensor camera utilized in measuring the distortion, further paragraphs 7, 70 and 78 suggests light related distortion and degradation)  and control the communicator (paragraphs 19-25 suggests processor control display operation, per paragraph 15 processor controls the communicator communicating on the network) and display panel receives image correction data (please see abstract, pages 1, 5-9, paragraphs 7, 44-48, 60-65, 70 90, suggests the compensation per age of the pixel consists of brightness, gray scale (contrast), intensity with higher resolution (sharpness) and color parameter or color accuracy).
Prior art of Jiandong HUANG et al. (US 20160335965 A1) fails to recite a processor configured to control the sensor to capture a light output by a display apparatus.
However, prior art of The prior art of Carlo Dal Mutto et al. (US 20150381963  A1) discloses processor (or controller) control the image sensor or camera to capture a light output by a display apparatus (paragraph 43 suggest mobile device paragraph 72 suggests processor controls image sensor capturing light information of display).
Jiandong HUANG et al. (US 20160335965 A1) teaches A display apparatus comprising: a display panel; a communicator configured to communicate with a service apparatus; and a controller configured to: control the communicator to transmit operation information comprising a total operating time of the display apparatus and an operating temperature of the display apparatus, to the service apparatus, receive an image parameter from the service apparatus through the communicator,
Carlo Dal Mutto et al. (US 20150381963  A1) teaches a processor configured to control the sensor to capture a light output by a display apparatus.
	Jiandong HUANG et al. (US 20160335965 A1)  does not teach a processor configured to control the sensor to capture a light output by a display apparatus.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jiandong HUANG et al. (US 20160335965 A1) performs the same function as it does separately of processor control sensor acquiring light and using light information correcting degraded images 
Carlo Dal Mutto et al. (US 20150381963  A1) performs the same function as it does separately of acquiring visible and invisible light of the images. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jiandong HUANG et al. (US 20160335965 A1) to include a processor configured to control the sensor to capture a light output by a display apparatus, as disclosed by Carlo Dal Mutto et al. (US 20150381963  A1) thereby to be able to be able acquire visible as well as invisible light form the displayed images and per light information provide corrected  images to be displayed of the Jiandong HUANG et al. (US 20160335965 A1). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of capturing image light of Carlo Dal Mutto et al. (US 20150381963  A1) in teaching of Jiandong HUANG et al. (US 20160335965 A1) to be able to achieve capturing all the  light visible and invisible in the process of correction of degraded image displayed.
Further, Prior art of Jiandong HUANG et al. (US 20160335965 A1) fails to recite control the communicator to transmit a communication signal for requesting an image signal.
The prior art of Jongin Lee et al. (US 20210149618 A1) suggests processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed (please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed).
Jiandong HUANG et al. (US 20160335965 A1) teaches A display apparatus comprising: a display panel; a communicator configured to communicate with a service apparatus; and a controller configured to: control the communicator to transmit operation information comprising a total operating time of the display apparatus and an operating temperature of the display apparatus, to the service apparatus, receive an image parameter from the service apparatus through the communicator,
Jongin Lee et al. (US 20210149618 A1) teaches processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed.
	Jiandong HUANG et al. (US 20160335965 A1)  does not disclose processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jiandong HUANG et al. (US 20160335965 A1) performs the same function as it does separately of performing task of displaying corrected images.
Jongin Lee et al. (US 20210149618 A1) performs the same function as it does separately of performing plurality of task to  display plurality of images. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jiandong HUANG et al. (US 20160335965 A1) to include processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed, as disclosed by Jongin Lee et al. (US 20210149618 A1) thereby to be able to perform plurality of task to display plurality of corrected  images of the Jiandong HUANG et al. (US 20160335965 A1). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of processor controls the communicator and communicator to transmit signal for requesting tasks to be performed, plurality of images to be displayed  of Jongin Lee et al. (US 20210149618 A1) in teaching of Jiandong HUANG et al. (US 20160335965 A1) to be able to perform one of the multi  task of receive corrected image data.
Further regarding Claim 10, the  prior art of Jiandong HUANG et al. (US 20160335965 A1) fails to disclose based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a corrected image brightness level, a contrast, a sharpness level, and a color density of the display panel.
However, the prior art of Xia Ren (US 20150346987 A1)  suggests  communicator.  to transmit a communication signal for requesting an image correction at the display apparatus, based on the captured light (paragraph 172, 173  suggests communicator.  to transmit a communication signal for requesting an image correction (the display parameters) at the display apparatus the captured light, parameters includes luminance, paragraphs 86-89 suggests the parameters are light related to enhance (or correct) the image quality).
Jiandong HUANG et al. (US 20160335965 A1) teaches A display apparatus comprising: a display panel; a communicator configured to communicate with a service apparatus; and a controller configured to: control the communicator to transmit operation information comprising a total operating time of the display apparatus and an operating temperature of the display apparatus, to the service apparatus, receive an image parameter from the service apparatus through the communicator,
Xia Ren (US 20150346987 A1) teaches based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a brightness level, a contrast, a sharpness level, and a color density of the display panel.
	Jiandong HUANG et al. (US 20160335965 A1)  does not disclose based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a brightness level, a contrast, a sharpness level, and a color density of the display panel.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jiandong HUANG et al. (US 20160335965 A1) performs the same function as it does separately of managing process operating aged display apparatus. 	
Xia Ren (US 20150346987 A1) performs the same function as it does separately of driving of display apparatus the information such as demographic and compensating any degradation.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jiandong HUANG et al. (US 20160335965 A1) to include based on the received image parameter data, process image data and transmit the processed image to the display panel, wherein the image parameter comprises at least one of a brightness level, a contrast, a sharpness level, and a color density of the display panel, as disclosed by Xia Ren (US 20150346987 A1) thereby have a high resolution images with received parameters to resolve power consumption issue or to achieve better tradeoff between parameters and power consumption as Xia Ren (US 20150346987 A1) discusses at pages 1, 3, 7, 8,  paragraphs 13, 52 81, 91.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 11, Jongin Lee et al. (US 20210149618 A1) suggest the processor is further configured to control the display to display a predetermined image based on receiving the first communication signal (please see paragraph 220 suggesting processor control the communicator and paragraphs 13, 32 suggests communicator to transmit signal for requesting tasks to be performed, predetermined plurality of images)

Regarding Claim 12, Jiandong HUANG et al. (US 20160335965 A1) suggest the predetermined image includes at least one from among first  images with different colors; second images with different brightness levels; and third images with different color densities (please see abstract, pages 1, 5-9, paragraphs 7, 44-48, 60-65, 70 90, suggests predetermined image includes at least one from among first  images with different colors; second images with different brightness levels; and third images with different color densities).
Please also see prior art of Xia Ren (US 20150346987 A1)disclosure; pages 8, 15, 16, paragraphs 86-89, 96, 159-179 suggests parameter setting includes contrast, brightness, color depth and intensity, further prior art does suggest paragraph 87 edge enhancement suggesting sharpness level.

Regarding Claim 13, Jiandong HUANG et al. (US 20160335965 A1) suggest the processor is further configured to base on receiving the data for the image correction, update an image parameter based on the data for the image correction (please see paragraphs 25-28, Claim 1).

Regarding Claim 14, Jiandong HUANG et al. (US 20160335965 A1) suggest the image parameter comprises at least one from among a brightness level, a contrast, a sharpness level, and a color density of the display apparatus (please see abstract, pages 1, 5-9, paragraphs 7, 44-48, 60-65, 70 90, suggests the compensation per age of the pixel consists of brightness, gray scale (contrast), intensity with higher resolution (sharpness) and color parameter or color accuracy).
Please also see prior art of Xia Ren (US 20150346987 A1)disclosure; pages 8, 15, 16, paragraphs 86-89, 96, 159-179 suggests parameter setting includes contrast, brightness, color depth and intensity, further prior art does suggest paragraph 87 edge enhancement suggesting sharpness level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
OH Ki-jeong (US "20160119743" A1) disclosure; paragraphs 32-38.

Sato Akinobu et al. (US 10133932 B2) disclosure; Col. 1, Line 48 to Col. 2, Line 52).

BOENAPALLI Madhu Yashwanth et al. (US 20190340421 A1) disclosure; paragraphs 21, 24, 40.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-06-2022